department of the treasury internal_revenue_service washington d c government entities division j u l uniform issue list tgp the vs attention legend system a council b board c state m custodian p plan x dear this is in response to your letter dated date in which you requested rulings concerning the taxability of contributions made under a plan described in sec_403 of the internal_revenue_code letters dated date and date supplemented the request system a is responsible for administering defined contribution retirement plans sponsored by the state m and its political subdivisions responsibility for administering these retirement plans has been delegated to the system a by council b and board c council b is a statutory body responsible for the establishment of qualified_retirement_plans enacted by the state m legislature board c is a statutory body responsible for the page establishment of nonqualified plans such as sec_457 plans system a is an instrumentality of state m a number of public technical schools technical schools in state m currently sponsor individual tax deferred_annuity plans in accordance with the requirements of sec_403 of the code each of these presently existing b arrangements has been separately established by the relevant school and is at present independently maintained by that school each of the technical schools limits participation in its respective b pian to individuals who are employees of the sponsoring school because each of these schools are subagencies of the state m participation in each plan is open only to individuals described in sec_403 and therefore each arrangement separately satisfies the requirements of sec_403 system a as an instrumentality of the state m has the authority to administer state m sponsored defined contribution retirement plans to achieve consistency economies of scale and greater efficiency state m through the system a proposes to adopt and sponsor plan x a sec_403 tax deferred_annuity plan for the employees of the various state m technical schools that currently maintain in a private_letter_ruling issued on date the internal individual sec_403 plans revenue service determined that plan x meets the requirements of sec_403 of the code plan x will be funded with group fixed and or variable_annuity contracts issued by registered insurance_companies and through custodial accounts that hold investments in compliance with the requirements of sec_403 each individual technical school that currently maintains a separate b arrangement as well as other educational institutions in the state whose employees are described in sec_403 may elect to become a participating employer under the plan x among the investment options system a wishes to make available to plan x participants will be a group annuity and money market option known as the fixed income option the fixed income option will constitute a bundled product consisting of multiple group annuity_contracts and the stock of one or more money market registered investment companies to provide added liquidity the returns on these component instruments will be blended each participant will have a divisible interest in each of the underlying investments and will receive distributions from plan x at the appropriate time each of the underlying investments within the fixed income option will individually meet the investment restrictions place by sec_403 and sec_403 of the code the funds will be held by custodian p a bank as described in sec_408 of the code based on the foregoing you request a ruling that the fixed income option which invests exclusively in annuities issued by insurance_companies or the stock of one or more regulated_investment_companies all pursuant to the requirements of sec_403 and sec_403 of the code blending of the returns of these underlying investments into the fixed income option will not cause will not cause the fixed income option to fail to meet the requirements of sec_403 page sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing or to a minister described in sec_414 by the minister or by an employer sec_403 of the code states in part that amounts paid_by an employer described in b a to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by him for an annuity_contract for the employee if the amounts are to be invested in regulated_investment_company stock to be held in the custodial_account sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_401 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with requirements of sec_401 sec_1_403_b_-1 of the proposed income_tax regulations states that except as provided in sec_403 of the code a custodial_account described in sec_403 is treated as an annuity_contract for all purposes of the internal_revenue_code in this case plan x meets the form requirements of sec_403 of the code the fixed income option will consist of both group annuity_contracts qualified under sec_403 of the code and custodial accounts that meet the requirements of sec_403 you have represented that each of contributions made pursuant to b at all times will only be invested in stock of a regulated_investment_company and that the contributions made pursuant to b will be invested only in the group annuity_contracts you have further represented that custodian p will be purchasing the contract as the custodian of accounts which meet the requirements of sec_403 based on the foregoing we conclude that the fixed income option which invests exclusively in annuities issued by insurance_companies or the stock of one or more regulated_investment_companies all pursuant to the requirements of sec_403 and sec_403 of the code blending of the returns of these underlying investments into the fixed income option will not cause will not cause the fixed income option to fail to meet the requirements of sec_403 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent any questions concerning this ruling should be addressed to id - tance at ot oo not a toll free number page pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours her heed u fot frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter cc
